PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,949,894
Issued: March 16, 2021
Application No. 14/298,291
Filed: 6 Jun 2014
For: METHOD, APPARATUS, AND COMPUTER PROGRAM PRODUCT FOR FACILITATING DYNAMIC PRICING
: PATENT TERM ADJUSTMENT and
: NOTICE OF INTENT TO ISSUE
: CERTIFICATE OF CORRECTION
: 
:
:
:


This decision is in response to the “REQUEST FOR RECALCULATION OF PATENT TERM ADJUSTMENT IN VIEW OF SAFE HARBOR STATEMENT UNDER 37 CFR 1.704(d),” filed March 9, 2021.

The patent term adjustment has been recalculated in view of 37 CFR 1.704(d).

The following reduction have been restored: 

89 days, assessed in connection with the Information Disclosure Statement (IDS) filed April 8, 2020.

It is noted that the IDS filed April 18, 2018 did not include a “Safe Harbor” statement. It is further noted that the IDS filed December 3, 2018 did not include a proper “Safe Harbor” statement and was not signed in accordance with 37 CFR 1.33(b). It is for the IDS filed April 8, 2020, which bore a proper statement in accordance with 37 CFR 1.704(d), that the instant recalculation of patent term adjustment is issued.

In view thereof, the Office has re-determined the PTA to be 684 days.

Overall PTA Calculation

Formula: 
	
“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO:	685 + 502 + 0 – 15 – 488 = 684

Conclusion

Patentee is entitled to PTA of 684 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 685 + 502 + 0 – 15 – 488 = 684 days. 



Pursuant to 37 CFR 1.322, the Office will not issue a certificate of correction without first providing assignee or patentee an opportunity to be heard.  Accordingly, patentee is given one (1) month or thirty (30) days, whichever is longer, from the mail date of this decision to respond.  No extensions of time will be granted under § 1.136.  After the expiration of the period, the Office will sua sponte issue a certificate of correction.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Adviser
Office of Petitions

Enclosure:	Copy of DRAFT Certificate of Correction
		Copy of PTA Screen


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  10,949,894
		DATED            :  March 16, 2021
		INVENTOR(S) :  Bansal, et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 595 days

      Delete the phrase “by 595 days” and insert – by 684 days--